

MORGAN STANLEY
1585 BROADWAY
NEW YORK, NY10036-8293

December 22, 2011


To:
TILES TRUST NO. 2005-1
MORGAN STANLEY
NEW YORK, NY  10036




Ladies and Gentlemen:
 
 
In consideration of TILES TRUST NO. 2005-1 (hereinafter “Counterparty”) having
entered into or entering into that certain ISDA Master Agreement dated as of
January 6, 2006 with Morgan Stanley Capital Services LLC (hereinafter “Obligor”)
(such ISDA Master Agreement, together with each Confirmation exchanged between
the parties pursuant thereto, hereinafter the “Agreement”), Morgan Stanley, a
Delaware corporation (hereinafter “Guarantor”), hereby irrevocably and
unconditionally guarantees to Counterparty, with effect from the date of the
Agreement, the due and punctual payment of all amounts payable by Obligor under
the Agreement when the same shall become due and payable, whether on scheduled
payment dates, upon demand, upon declaration of termination or otherwise, in
accordance with, and subject to, the terms of the Agreement and giving effect to
any applicable grace period.  Upon failure of Obligor punctually to pay any such
amounts, and upon written demand by Counterparty to Guarantor at its address set
forth in the signature block of this guarantee (the “Guarantee”) (or to such
other address as Guarantor may specify in writing), Guarantor agrees to pay or
cause to be paid such amounts; provided that delay by Counterparty in giving
such demand shall in no event affect Guarantor's obligations under this
Guarantee. This Guarantee is a guarantee of payment and not of collection.


Guarantor hereby agrees that its obligations hereunder shall be continuing and
unconditional and will not be discharged except by complete payment of the
amounts payable under the Agreement, irrespective of (1) any claim as to the
Agreement's validity, regularity or enforceability or the lack of authority of
Obligor to execute or deliver the Agreement; or (2) any change in or amendment
to the Agreement; or (3) any waiver or consent by Counterparty with respect to
any provisions thereof; or (4) the absence or existence of any action to enforce
the Agreement, or the recovery of any judgment against Obligor or of any action
to enforce a judgment against Obligor under the Agreement; or (5) the
dissolution, winding up, liquidation or insolvency of Obligor, including any
discharge of obligations therefrom; or (6) any similar circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
generally.


Guarantor hereby waives diligence, presentment, demand on Obligor for payment or
otherwise (except as provided hereinabove), filing of claims, requirement of a
prior proceeding against Obligor and protest or notice, except as provided for
in the Agreement with respect to amounts payable by Obligor.  If at any time
payment under the Agreement is rescinded or must be otherwise restored or
returned by Counterparty upon the insolvency, bankruptcy or reorganization of
Obligor or Guarantor or otherwise, Guarantor's obligations hereunder with
respect to such payment shall be reinstated upon such restoration or return
being made by Counterparty.


 
 

--------------------------------------------------------------------------------

 
Guarantor represents to Counterparty, as of the date hereof, that:


1.  
it is duly organized and validly existing under the laws of the jurisdiction of
its incorporation and has full power and legal right to execute and deliver this
Guarantee and to perform the provisions of this Guarantee on its part to be
performed;



2.  
its execution, delivery and performance of this Guarantee have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of its certificate of incorporation or by-laws or any law, regulation
or contractual restriction binding on it or its assets;



3.  
all consents, authorizations, approvals and clearances (including, without
limitation, any necessary exchange control approval) and notifications, reports
and registrations requisite for its due execution, delivery and performance of
this Guarantee have been obtained from or, as the case may be, filed with the
relevant governmental authorities having jurisdiction and remain in full force
and effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for such execution, delivery or performance; and



4.  
this Guarantee is its legal, valid and binding obligation enforceable against it
in accordance with its terms except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors' rights or by general equity principles.



Each of the provisions contained in this Guarantee shall be severable and
distinct from one another and if one or more of such provisions are now or
hereafter becomes invalid, illegal or unenforceable, the validity, illegality
and enforceability of the remaining provisions of this Guarantee shall not in
any way be affected, prejudiced or impaired thereby.


By accepting this Guarantee and entering into the Agreement, Counterparty agrees
that Guarantor shall be subrogated to all rights of Counterparty against Obligor
in respect of any amounts paid by Guarantor pursuant to this Guarantee, provided
that Guarantor shall be entitled to enforce or to receive any payment arising
out of or based upon such right of subrogation only to the extent that it has
paid all amounts payable by Obligor under the Agreement.


This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, without reference to its choice of law doctrine. All
capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Agreement.





 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY


By :            /s/ Christine K. Cochet               

Name:         Christine K. Cochet
Title:           Authorized Signatory
Address:   1585 Broadway
                   New York, NY 10036
Attn:          Treasurer
Fax No.:    212-762-0337
Phone:       212-761-4000










 


































Signature page to Morgan Stanley Guarantee issued to TILES TRUST NO. 2005-1
and dated December 22, 2011
